Citation Nr: 1436661	
Decision Date: 08/15/14    Archive Date: 08/20/14

DOCKET NO.  12-09 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.
 
2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Marcum, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1966 to March 1967.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.


REMAND

The Veteran is seeking service connection for bilateral hearing loss and tinnitus, which she attributes to in-service noise exposure.  

During the Veteran's May 2012 audiological examination, she reported having worn prescribed hearing aids in 2006.  Statements submitted by the Veteran and her son in August 2012 confirm that she currently uses hearing aids to alleviate some of the problems she has as a result of her bilateral hearing loss and tinnitus.

The Veteran's claims file does not contain any post-service treatment records relating to her use of prescribed hearing aids.  Under these circumstances, the Board finds it necessary to remand this matter to ensure compliance with VA's duty to assist the Veteran in substantiating her claims.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  The RO must contact the Veteran and afford her a final opportunity to identify or submit any additional pertinent evidence in support of her claims for bilateral hearing loss and tinnitus, to include all VA and non-VA treatment records pertaining to her prescription for and/or use of hearing aids.  
  
Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford her a final opportunity to identify or submit any additional pertinent evidence in support of her claims for bilateral hearing loss and tinnitus, to include all VA and non-VA treatment records pertaining to her prescription for and/or use of hearing aids.  Based on her response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources. 

When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.  

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and her representative must then be given an opportunity to respond.

2.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be adjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review. 

No action is required by the Veteran until she receives further notice; however, she may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



